Ostrander, J.
A writ of certiorari was allowed to review the determination of the circuit court for the county of Wayne in condemnation proceedings overruling certain preliminary objections to the proceedings, and ordering a jury to determine the necessity for taking certain property and to fix the damages to be paid therefor. A motion is now made to dismiss the writ upon the grounds: (1) That it was prematurely issued; (2) because the proceedings are not reviewable on certiorari. Upon an examination of the application made for the writ we are agreed that no good reason appears for interfering, at this stage of the proceedings, by certiorari, with the action of the circuit court.
The writ will be dismissed as improvidently granted, without prejudice to either party.
Hooker, Moore, McAlvat, and Brooke, JJ., concurred.